Citation Nr: 1117359	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-27 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision (issued in May 2008) by the Department of Veterans Affairs (VA) Regional Office (RO) above.  



FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has hepatitis C that is due to any incident or event in military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has asserted that service connection is warranted because his current diagnosis of hepatitis C is related to lung surgery that was performed while he was on active duty.  The Veteran has reported that he gave himself a tattoo at home but that he used a clean sewing needle and he did not go deep enough to be permanent.  Despite the foregoing, the Veteran has stated that he could have only been infected with hepatitis C by the equipment used during the procedures that were performed while he was in the hospital and that his surgery is his only risk factor for contracting hepatitis C.  How he comes to this conclusion is very unclear.   

Review of the record reveals that the Veteran was diagnosed with hepatitis C in July 2007.  At that time, the Veteran presented to the VA Medical Center in Madison, Indiana to establish care and lab results revealed a positive screen for hepatitis C.  The Veteran denied using alcohol for 10 years or illicit drugs for one year.  See VA treatment records dated July and September 2007.  In September 2007, the Veteran reported that a private physician told him he had hepatitis C in May 2007; however, the Veteran has not submitted or identified any private treatment records which document a diagnosis of hepatitis C in May 2007.  Therefore, the July 2007 VA treatment record is considered the first evidence of a diagnosis of hepatitis C.   

Given the current diagnosis of hepatitis C, the controlling issue in this case is whether there is a nexus between the Veteran's current hepatitis C and his military service.  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to hepatitis C, including liver problems or any symptoms reasonably attributed to hepatitis C.  The STRs reflect that, in March 1982, the Veteran sought treatment for sudden chest pain with mild shortness of breath, which was diagnosed as spontaneous pneumothorax on the right.  The Veteran was admitted to the hospital where a chest tube was placed in his right lung on two separate occasions; however, because chest tube placement was not successful, a right thoracotomy and pleural abrasion were performed.  The STRs reflect that the Veteran's postoperative course was uneventful, with his wounds healing well and chest X-rays showing full expansion of the lung.  The STRs do not contain any evidence showing continued problems or complications due to the in-service surgical procedures.  Therefore, the Board finds that a chronic disability diagnosed as or attributed to hepatitis C was not noted in service.  

The Veteran was afforded a VA examination in December 2007 to determine if his current hepatitis C is likely related to his military service.  The VA examiner reviewed the claims file and examined the Veteran before rendering a diagnosis of hepatitis (in pertinent part).  As to the etiology of the Veteran's hepatitis C, the VA examiner noted the Veteran's report of never using intravenous drugs and not being promiscuous and stated that the hepatitis C is possibly the result of a blood transfusion in 1982, noting, however, that the Veteran did not remember exactly whether he had a blood transfusion at that time.  

The December 2007 VA examination is considered competent medical evidence, as the VA examiner reviewed the claims file and interviewed and examined the Veteran prior to rendering his opinion.  However, the VA examiner's opinion is assigned no probative value because (1) there is no competent or credible evidence showing a blood transfusion was performed during service and (2) his medical opinion is no more than factual speculative, not a medical opinion.  While it appears that the Veteran reported possibly having a blood transfusion while he was hospitalized in service, he later stated that he did not receive a blood transfusion in service and the STRs do not contain any indication that a blood transfusion was performed in conjunction with his right lung surgery.  See July 2008 Notice of Disagreement.  More importantly, the VA examiner's statement that the Veteran's hepatitis C is possibly related to service is too vague and speculative to warrant any probative weight, as medical opinions expressed in terms of "may" or "may not" and are too speculative to establish a plausible claim by themselves.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply stated, no one would suggest that it is "impossible" for this disability to be related to service, therefore, saying it "may be" related to service says something that no one would disagree with, including the undersigned.  The critical question is whether it is at least as likely as not (50% or greater) related to service. 

The VA treatment records do not contain any medical evidence or opinion that identifies the etiology or cause of the Veteran's current diagnosis.  Therefore, there is no competent, credible, and probative medical evidence of record that addresses whether the Veteran's hepatitis C is related to service.  In this context, the Board has considered whether a remand is necessary in order to obtain another medical opinion; however, the Board finds a remand is not warranted for the following reasons.  

As noted, the Veteran has asserted that he could have only been infected with hepatitis C by the equipment used during the surgical procedure performed in service because he does not have any other risk factors for hepatitis C.  The Veteran is certainly competent to report factual symptoms that are non-medical in nature and to report what occurred in service; however, his statements regarding the etiology of his hepatitis C are not considered competent or credible evidence because a lay person is not generally competent to provide opinions regarding questions of etiology, particularly for a disease such as hepatitis C.  

Furthermore, there is no other competent evidence that shows or indicates that the equipment used during the Veteran's in-service surgical procedure was not sterilized or resulted in any chronic infection immediately following the procedure.  As noted, the Veteran's post operative hospital course was described as uneventful and his wounds were noted to be healing well, with no indication or evidence of any complications due to non-sterilized medical equipment, which is competent, credible, and probative evidence against the Veteran's assertions in this regard.  The Veteran himself has provide no reason for this theory to be correct.   

Therefore, despite the Veteran's allegations to the contrary, the Board finds there is no competent evidence that establishes an in-service event, injury, or disease to which the Veteran's current diagnosis of hepatitis C may be related.  In addition, there Board notes that there is no evidence that indicates the Veteran's hepatitis C may be associated with an in-service event, as the Veteran has not provided any credible lay evidence showing continued symptoms attributable to hepatitis C during or following service and there is no medical opinion of record purporting to establish an etiologic relationship between the Veteran's hepatitis C and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 3 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  The critical question is a factual determination, not a medical determination.  

In evaluating this claim, the Board finds probative that the Veteran reported giving himself a tattoo at home with a sewing needle.  See February 2008 statement.  While the Veteran reported that the needle was clean, he was advised that the medical community considers direct percutaneous exposure to blood, such as by tattooing with non-sterile needles, as considered a risk factor for contracting hepatitis C.  See February 2008 Notice letter from RO.  Therefore, while the Veteran contends that the needle he used was "clean," the tattoo he gave himself is considered a risk factor for contracting hepatitis C, which is competent, credible, and probative evidence against his claim.  

Based on the foregoing, the Board finds the preponderance of the evidence (less than a 50% chance) is against the grant of service connection for hepatitis C.  As noted, the STRs do not contain a diagnosis of hepatitis C and there is no competent evidence showing an in-service event or injury to which the current diagnosis of hepatitis C may be related.  Instead, there is competent evidence of a medically recognized risk factor for developing hepatitis C and there is no medical evidence or opinion of record that shows the Veteran's current hepatitis C is likely related to his military service.  Because the most competent, credible and probative evidence preponderates against the Veteran's claim, there is no reasonable doubt to be resolved and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2007 and February 2008 that fully addressed all required notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The November 2007 letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and post-service VA treatment records dated from 2006 to 2009.  In this context, the Board finds significant that it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded a VA examination in December 2007 in conjunction with this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


